Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
-Claims 1, 6 and 9 have been amended.
-Claims 4-5 and 10-12 are cancelled. 
-Claims 1-3 and 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 is objected to because of the typographical error in step S200 which states “th master controller”. Please correct to “the master controller”.

Claim objections
Claim 6 is objected to because it depends on a subsequent claim 7. This has been considered a typographical error and the claim is interpreted as being dependent on claim 1.
Response to Arguments
Applicant’s arguments filed on 7/12/2022 have been fully considered.
Applicant’s arguments were not persuasive because the amended features have previously been recited in claim 4 and the Remarks do not present any arguments regarding rejections of the features of cancelled claim 4, provided in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US Pub.No.2018/0063714) in view of Ghosh et al (US Pub. No.2014/0126461).

Re Claim 1.  Stephenson discloses a method of wireless network identification, for use in a wireless network comprising a master controller (Master), a first access point (AP1) and a second access point (AP2) (i.e.  when electronic device 110-4 (i.e., the root device in mesh network 112) is first connected to or coupled to network 118, registrar device 120 and controller 122 may provision electronic device 110-4 so that electronic device 110-4 can establish mesh network 112) [Stephenson, para.0032, interpretation: please note that the combination of the registrar and the controller in Stephenson are mapped to the master controller recited in the claims], (i.e. different mesh networks may include different tenants, and a shared controller may manage services in the mesh networks for the different tenants or customers. These services may be distributed based on the zone.  Therefore, customer A may be in zone 1 with a configuration in mesh network 1,and customer B may be in zone 2 with a different configuration in mesh network 2) [Stephenson, para.0067, Fig.1 shows an example of one mesh network with root access point 114-4 considered as AP1, since Stephenson discloses a second mesh network, it is implied that the disclosed second mesh network would have a second root access point AP2], the method of wireless network identification comprising: broadcasting a temporal certification by the master controller (Master),
Stephenson does not explicitly disclose whereas Ghosh does: the temporal certification comprising a time counter (i.e. association response frame that defines a sequence of restricted access periods, referred to as a restricted access window (RAW), in a beacon interval 20 of the access point 1.  A first window 40 in the association response frame, is a RAW allocated for one or more time slots for uplink channel access by client STAs in the first network, for example the short range network 12 peer-to-peer (P2P) group, for example STAs 6, 7, and 8, to access a wireless relay device, such as wireless relay device 2 serving as the P2P group owner……………….The first time window may be determined by the wireless relay device sending a request to the access point and receiving a response or by receiving a beacon from the access point, specifying the first time window) [Ghosh, para.0132-0133, Note1: a time window implicitly discloses a time counter. See Fig.1-2, Note2: the Access Point 1 in Ghosh Fig.1 is mapped to the master controller in the claims and the Relay2, Relay3 devices correspond to AP1 and AP2 in the claims];
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Stephenson with Ghosh because it allows an Opportunistic power save mechanism in a P2P group with CTWindow intervals for data exchange between the P2P group owner and P2P clients [Ghosh, para.0135]. The same motivation to modify with Ghosh applies to the remainder of the claim.
	Stephenson in view of Ghosh further discloses: the temporal certification comprising an identifier and a random code (i.e. Controller 122 may store the security information, such as provisioning information for mesh network 112 (at least some of which is sometimes referred to as `mesh-network information`).  For example, the provisioning information encryption key (such as a symmetric or an asymmetric encryption key, a hashing function, a derived encryption key, etc.) and/or a mesh-network password (or a credential or a shared secret, such as a random or a pseudorandom number).  (More generally, the security information may include an identifier and an encryption key that facilitate establishing secure connections among electronic devices 110) Therefore, in response to the request, controller 122 may look up and then may provide (via network 118) the security information)[Stephenson, para.0036, see also 0058]; validating the temporal certification by decoders provided in the first access point (AP1) [and the second access point (AP2)], respectively, after the first access point (AP1) [and the second access point (AP2)], receive the [temporal] certification broadcasted by the master controller (Master) (i.e. controller 122 may provide a controller certificate that confirms an identity of controller 122.  In response, electronic device 110-4 may validate the controller certificate) [Stephenson, para.0036, see also para.0079-0080]; sending a signal of to be connected to the master controller (Master) by the first access point (AP1) [and the second access point (AP2)], after the decoders provided in the first access point (AP1) [and the second access point (AP2)], identify a setup group code from the [temporal] certification (i.e. If there is a match, root access point 310 may complete the authorization by determining if island access point 312 is configured to be in the same zone.  For example, root access point 310 may query controller 122 to see if island access point 312 is provisioned in the same zone.  Alternatively, if registrar device 120 is configured with the zone name of island access point 312, then it may return that in its response and root access point 310 may check for a match.  If the preceding operations succeed, island access point 312 may be authorized to join mesh network 112 of root access point 310) [Stephenson, para.0080, 0043 discloses decoders]; transmitting a connection name and a password to the first access point (AP1) [and the second access point (AP2)], to complete the connection by the master controller (Master) after receiving the signal of to be connected sent by the first access point (AP1) (i.e. Controller 122 may store the security information, such as provisioning information for mesh network 112 (at least some of which is sometimes referred to as `mesh-network information`).  For example, the provisioning information encryption key (such as a symmetric or an asymmetric encryption key, a hashing function, a derived encryption key, etc.) and/or a mesh-network password (or a credential or a shared secret, such as a random or a pseudorandom number).  (More generally, the security information may include an identifier and an encryption key that facilitate establishing secure connections among electronic devices 110) Therefore, in response to the request, controller 122 may look up and then may provide (via network 118) the security information) [Stephenson, para.0036], (i.e. the security information may include provisioning information for a mesh network.  For example, the provisioning information may include a mesh-network service set identifier (SSID), a mesh-network encryption key and/or a mesh-network password) [Stephenson, 0058], [and the second access point (AP2)],
	Stephenson does not explicitly disclose all the above steps for a second access point AP2 however, as seen above, Stephenson implicitly discloses a second access point AP2 and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Stephenson to include that the second access point AP2 behaves in the same manner as AP1. The motivation is that, since the first and second mesh networks are similar, it is an expected result that their respective root access points are similar, and therefore the second root access point AP2 performs similar procedures/steps as AP1, which is further suggested by Stephenson [0042] describing that electronic device 110-3 may attempt to discover a different mesh network (i.e., a mesh network having a different mesh network SSID) and repeat the procedures described herein.
 	Ghosh further discloses: after the master controller (Master) is connected to the first access point (AP1), and when the temporal certification broadcasted by the master controller (Master) is within a setup time (i.e. association response frame that defines a sequence of restricted access periods, referred to as a restricted access window (RAW), in a beacon interval 20 of the access point 1.  A first window 40 in the association response frame, is a RAW allocated for one or more time slots for uplink channel access by client STAs in the first network, for example the short range network 12 peer-to-peer (P2P) group, for example STAs 6, 7, and 8, to access a wireless relay device, such as wireless relay device 2 serving as the P2P group owner……………….The first time window may be determined by the wireless relay device sending a request to the access point and receiving a response or by receiving a beacon from the access point, specifying the first time window) [Ghosh, para.0132-0133, Fig.1-2]; 
	Stephenson further discloses: notifying the first access point (AP1) to broadcast a certification by the master controller (Master) (i.e. Next, electronic device 110-4 may establish a connection with another electronic device based on the security information.  For example, electronic device 110-4 may establish mesh network 112 with electronic device 110-2 by: broadcasting (using radio 114-4) the mesh-network SSID…………. controller 122 may provide to electronic device 110-3, via network 118 and using wireless communication between electronic devices 110-3 and 110-4, the security information (such as the provisioning information, e.g., the mesh-network SSID, the mesh-network encryption key and/or the mesh-network passphrase), as well as the controller certificate that confirms an identity of controller) [Stephenson, para.0037,0040, see also 0048]; validating the certification by a respective decoder provided in the third access point (AP3) after the third access point (AP3) receives the certification broadcasted by the first access point (AP1), sending a signal to be connected by the first access point (AP1) (i.e. after confirming the controller certificate, electronic device 110-3 may provide, via wireless communication, the mesh-network information (such as the mesh-network SSID, the mesh-network encryption key and/or the mesh-network passphrase) to electronic device 110-4 to join mesh network 112 (after this operation, an authenticated session may exist)…………….. After joining mesh network 112, electronic device communication, additional provisioning information for mesh network 112) [Stephenson, para.0040]; (i.e. the electronic device may optionally establish a connection (operation 226) with a third electronic device based on the security information) [Stephenson, para.0048 teaches that the electronic device, for example 110-3 of Fig.3, may also be an access point AP3  by providing information to a third electronic device to join the network] after the respective decoder provided in the third access point (AP3) finds the setup group code in the certification (i.e. Note that electronic device 110-3 may receive zone information in mesh network 112 from electronic device 110-4 and/or controller 122…………………………The zone information may specify the configuration and/or the service for a particular user or customer.  If electronic device 110-3 belongs to a different zone than electronic device 110-4, electronic device 110-4 will not relay configuration information from controller 122.  Instead, controller 122 may provide to electronic device 110-3, via relay by electronic device 110-4, a status code indicating electronic device 110-3 does not belong to this zone.  In this case, electronic device 110-3 may attempt to discover a different mesh network) [Stephenson, para.0042]; transmitting the connection name and the password to the third access point (AP3) to complete the connection by the first access point (AP1) after receiving the signal to be connected sent by the third access point (AP3) (i.e. electronic device 110-3 may receive from electronic device 110-4, via wireless communication, the mesh-network information for mesh network 112 (such as the mesh-network SSID, the mesh-network encryption key and/or the mesh-network password)) [Stephenson, para.0041, see also 0057]; and transmitting a message of connection with the third access point (AP3) to the master controller (Master) by the first access point (AP1) (i.e. electronic device 110-3 provides, via electronic device 110-4 and the network, a request 324 for security information to controller 122 to establish connectivity with electronic device 110-4) [Stephenson, para.0058].   
Re Claim 2. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson further discloses: the random code is selected from a group comprising an arbitrary value, an arbitrary time value, an arbitrary date value, and an arbitrary symbol value, and the identifier is an identity setting or an encoding value (i.e. Controller 122 may store the security information, such as provisioning information for mesh network 112 (at least some of which is sometimes referred to as `mesh-network information`).  For example, the provisioning information encryption key (such as a symmetric or an asymmetric encryption key, a hashing function, a derived encryption key, etc.) and/or a mesh-network password (or a credential or a shared secret, such as a random or a pseudorandom number).  (More generally, the security information may include an identifier and an encryption key that facilitate establishing secure connections among electronic devices 110) Therefore, in response to the request, controller 122 may look up and then may provide (via network 118) the security information)[Stephenson, para.0036, see also 0058].
	The same motivation to modify with Ghosh, as in claim 1, applies. 

Re Claim 3. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson in view of Ghosh does not explicitly disclose: wherein the time counter is a count-up counter or a countdown counter however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that this feature is rendered obvious over the limited number of choices since a counter can either be a count-up counter or a countdown counter.

Re Claim 6. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson in view of Ghosh further discloses: wherein: the random code is selected from a group comprising: an arbitrary value, an arbitrary time value, an arbitrary date value, and an arbitrary symbol value; and the identifier is an identity setting or an encoding value (i.e. Controller 122 may store the security information, such as provisioning information for mesh network 112 (at least some of which is sometimes referred to as `mesh-network information`).  For example, the provisioning information encryption key (such as a symmetric or an asymmetric encryption key, a hashing function, a derived encryption key, etc.) and/or a mesh-network password (or a credential or a shared secret, such as a random or a pseudorandom number).  (More generally, the security information may include an identifier and an encryption key that facilitate establishing secure connections among electronic devices 110) Therefore, in response to the request, controller 122 may look up and then may provide (via network 118) the security information)[Stephenson, para.0036].
The same motivation to modify with Ghosh, as in claim 1, applies.
Re Claim 7. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson further discloses: wherein the master controller (Master) is a device with a network function (i.e. registrar device 120 and controller 122 may provision electronic device 110-4 so that electronic device 110-4 can establish mesh network 112) [Stephenson, para.0032], 
 	Ghosh further discloses: and the device is selected from a group comprising: a computer with a wireless-network function, a handheld mobile device, a wireless router, an access point, a repeater, an extender, and a wireless client (i.e. The example access point AP 1 may include a processor 134'' that may include a dual or multi-core central processing unit CPU.sub.--1 and CPU.sub.--2, a RAM memory, a ROM memory, and an interface for a keypad, display, and other input/output devices.  The example access point AP 1 may include a protocol stack, including the transceiver 128'' and IEEE 802.11 ah MAC 142'', which may be based, for example, on the IEEE 802.11ah WLAN standard) [Ghosh, para.0176, note: the disclosed IEEE standard is a wireless network protocol].  
 	The same motivation to modify with Ghosh, as in claim 1, applies.
Re Claim 8. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson further discloses: wherein the first access point (AP1) and the second access point (AP2) each comprise a device with a network function, and the device is selected from a group comprising a computer with a wireless-network function, a handheld mobile device, a wireless router, an access point, a repeater, an extender, and a wireless client (i.e. FIG. 5 presents a block diagram illustrating an electronic device 500, such as one of electronic devices 110 in FIG. 1 (e.g., electronic device 110-1).  This electronic device includes processing subsystem 510, memory subsystem 512, and networking subsystem 514.  Processing subsystem 510 includes one or more devices configured to perform computational operations.  For example, processing subsystem 510 can include one or more microprocessors, application-specific integrated circuits (ASICs), microcontrollers, programmable-logic devices, and/or one or more digital signal processors (DSPs) ……………. …………….Electronic device 500 can be (or can be included in) any electronic device with at least one network interface.  For example, electronic device 500 can be (or can be included in): a desktop computer, a laptop computer, a subnotebook/netbook, a server, a tablet computer, a smartphone, a cellular telephone, a consumer-electronic device, a portable computing device, an access point, a router, a switch, communication equipment, test equipment, and/or another electronic device.) [para.0084,0092].
Re Claim 9. Stephenson in view of Ghosh discloses the method of wireless network of claim 1, Stephenson further discloses: wherein the third access point (AP3) is a device with a network function, and the device selected from a group comprising. a computer with a wireless-network function, a handheld mobile device, a wireless router, an access point, a repeater, an extender, and a wireless client (i.e. FIG. 5 presents a block diagram illustrating an electronic device 500, such as one of electronic devices 110 in FIG. 1 (e.g., electronic device 110-1).  This electronic device includes processing subsystem 510, memory subsystem 512, and networking subsystem 514.  Processing subsystem 510 includes one or more devices configured to perform computational operations.  For example, processing subsystem 510 can include one or more microprocessors, application-specific integrated circuits (ASICs), microcontrollers, programmable-logic devices, and/or one or more digital signal processors (DSPs) …………….Electronic device 500 can be (or can be included in) any electronic device with at least one network interface.  For example, electronic device 500 can be (or can be included in): a desktop computer, a laptop computer, a subnotebook/netbook, a server, a tablet computer, a smartphone, a cellular telephone, a consumer-electronic device, a portable computing device, an access point, a router, a switch, communication equipment, test equipment, and/or another electronic device) [para.0084,0092]. 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434